DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
	Regarding claim 1, Shimokawa  closest (US 2017/0063166 A1) teaches an apparatus comprising: a power converter connected between a power source and a wireless power transfer system (see 21, 31, 25, fig.3 para 0009-0011, para 0053-0054), wherein: a power switch of the power converter is configured such that a turn-on time instant of the power switch is aligned with (see abstract, synchronizing para 0013-0017).
	Shimokawa doesn’t expressly teach a power switch of the power converter is configured such that a turn-on time instant of the power switch is aligned with a turn-on time instant of at least one of switches of a transmitter of the wireless power transfer system.
	Hence claim 1 is deemed allowable.
	Regarding claim 11, Shimokawa  closest (US 2017/0063166 A1) teaches a method comprising: detecting a load current of a wireless power transfer system comprising a power converter and a wireless power transfer device connected in cascade between an input power source and a load  (see 21, 31, 25, fig.3 para 0009-0011, para 0053-0054); configuring the power converter to regulate a voltage applied to the wireless power transfer device when the load current is less than a predetermined current threshold (see paragraph 0054, 0059-0061,  claim 1) ; and configuring the power converter such that (see abstract, synchronizing para 0013-0017).
	Shimokawa doesn’t expressly teach configuring the power converter such that a turn-on time instant of a power switch of the power converter is aligned with a turn-on time instant of at least one of switches of a transmitter of the wireless power transfer device
	Hence claim 11 is deemed allowable.
	Regarding claim 17, Shimokawa closest (US 2017/0063166 A1) teaches a system comprising: a high-side switch and a low-side switch connected in series between a power source and ground (see 21, 31, 25, fig.3 para 0009-0011, para 0053-0054), an inductor connected to a common node of the high-side switch and the low-side switch (see11 fig.13 para 0009-0011, para 0145-0147), 
	Shimokawa doesn’t expressly teach and a wireless power transfer device comprising: a full-bridge connected between an output of the converter and ground; a transmitter coil coupled to the full-bridge through a resonant capacitor; a receiver coil magnetically coupled to the transmitter coil; and a rectifier connected to the receiver coil, wherein the converter is configured such that a turn-on time instant of the high-side switch is aligned with a turn-on time instant of at least one of switches of the full-bridge.
	Hence claim 17 is deemed allowable.
	Claims 2-10, 12-16 and 18-20 depend on allowable claims 1, 11 or 17 hence claims 2-10, 12-16 and 18-20 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836